IN THE SUPREME COURT OF THE STATE OF MONTANA                                 10/11/2022
                   Supreme Court No. DA 22-0303

ROBERT MATTHEW WITTAL,
                                                                                Case Number: DA 22-0303




            Petitioner and Appellant,

      v.

STATE OF MONTANA,

            Respondent and Appellee.

                                    ORDER


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant

is given an extension of time until November 8th, 2022 to prepare, file and serve

the Appellant’s opening brief.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                         October 11 2022